El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
I
Karla L. Virella Sierra (en adelante Karla o la menor) nació el 26 de noviembre de 1983, hija de Eric N. Virella Santos (en adelante el padre biológico) y Brunilda E. Sierra Torres (en adelante la madre biológica). Los abuelos paternos de la menor son el recurrido, el Sr. Angel R. Vire-lla Archilla (en adelante el recurrido o abuelo) y la Sra. Carmen L. Santos Sifonte (en adelante señora Santos o la abuela).
Al Karla nacer, sus padres residieron con los abuelos paternos de la menor durante un mes en Guaynabo. Pos-teriormente, se mudaron a Bayamón, llevándose a la in-fante que tenía aproximadamente seis (6) semanas de nacida. Residieron en ese pueblo durante dos (2) meses aproximadamente, hasta que finalmente los padres de Karla se separaron.!1) Tras la separación, la madre bioló-gica y la menor residieron brevemente con la familia ma-terna en Morovis. Luego, a principios de 1984, pasaron a residir al hogar de los abuelos paternos de la menor, en Villa Caparra, Guaynabo. Cuando Karla apenas contaba con ocho (8) meses de edad, sus padres se divorciaron.!2) No *746obstante, el padre biológico de la menor mantuvo contacto frecuente con Karla y la madre de ésta, pues visitaba re-gularmente a sus padres (es decir, los abuelos paternos) en su residencia de Villa Caparra en Guaynabo.
Cuando la menor tenía aproximadamente cuatro (4) años, en 1987, sus padres se reconciliaron. De inmediato, comenzaron a vivir consensualmente y procrearon a otro hijo en común que aún vive con ellos. Subsiguientemente, se mudaron a un apartamento ubicado en la residencia de los abuelos maternos de la menor en Morovis. La menor, sin embargo, permaneció conviviendo con sus abuelos pa-ternos, quienes se habían responsabilizado de su crianza, protección, educación y manutención. Surge del expediente que éstos han desarrollado fuertes lazos afectivos con la menor, interactuando como sus padres. Karla, a su vez, considera a sus abuelos paternos como sus padres.(3)
Por otro lado, surge del expediente que Karla identifica a sus padres biológicos sin dificultad y habla libremente sobre sus tres (3) hermanos, a saber: Eric Gabriel, Eric Noel y Ricardo, de 11, 8 y 7 años de edad respectiva-mente.(4) Karla se relaciona frecuentemente con éstos. También se relaciona diariamente con sus padres biológi-cos, quienes visitan su hogar. (5)
Karla afirma haber vivido con sus abuelos “toda su vida”, a quienes considera sus “padres” por ser quienes la han criado, educado, y mantenido. A sus progenitores los distingue como “papito” y “mamita”, y ocasionalmente les llama “Eric” y “Brunilda”. Expresa, además, mantener, una estrecha relación con su madre biológica, pero no así con su padre biológico.
Según las determinaciones de hecho efectuadas por el Tribunal de Primera Instancia (TPI), el padre biológico de *747Karla manifestó al tribunal que no siente ser su “padre”, y dice que para ella él es “como cualquier otra persona”, ya que desde que nació no ha estado con ella, ni le ha brin-dado el cariño que debió darle, y admitió que no tiene vín-culos con ella desde que nació. Por su parte, el TPI deter-minó que la menor sólo reconoce al abuelo como su “padre”, refiriéndose a su padre biológico simplemente como “Eric” o “papito” para distinguirlo. (6) En cambio, la madre bioló-gica de Karla dijo que la ama y expresa tener una relación muy estrecha con su hija. Reconoció, a su vez, que los abue-los paternos de la menor han sido responsables de cuidarla y protegerla, prácticamente desde su infancia. (7)
El 1ro de agosto de 1998, los abuelos paternos de Karla presentaron una petición de adopción ante el TPI.(8) De acuerdo con las determinaciones de hecho de la sentencia del tribunal, Karla declaró en corte abierta que la idea de la adopción fue iniciativa de ella.(9) Para esa fecha contaba con 16 años de edad. La petición presentada fue juramen-tada conjuntamente por el abuelo y la abuela de Karla.(10)
El padre biológico de Karla no objetó la adopción con-*748junta por ambos abuelos paternos y, por lo tanto, dio su consentimiento sin reserva alguna. A esos efectos, firmó una declaración jurada el 1ro de agosto de 1998.(11)
La madre biológica de Karla, por su parte, no se opuso a la posición asumida por el padre biológico de renunciar a sus derechos de patria potestad y consentir a la adopción. Sin embargo, según surge del Informe Social Pericial pre-parado por el Departamento de la Familia, ésta se opuso a la adopción conjunta de los abuelos paternos si ello con-lleva la privación de su patria potestad y custodia sobre la menor. Por lo tanto, consiente solamente a la adopción individual del abuelo paterno. Se opuso a la adopción con-juta por ambos abuelos paternos debido a que desea que la menor conserve su segundo apellido (Sierra) y quiere, a su vez, retener la patria potestad y custodia legal sobre la menor “en caso de que sus abuelos no puedan continuar cuidándola en el futuro”.(12) Es decir, la madre no tenía objeción en que el abuelo paterno adopte a Karla, siempre y cuando lo haga como adoptante individual. Así, pues, hasta la fecha no ha accedido a la adopción conjunta de los abuelos. (13)
Al oponerse la madre biológica de Karla, la Petición (ex parte) de adopción se enmendó para que apareciese el abuelo de Karla como adoptante individualmente.(14) La Petición, así enmendada, se presentó en el Tribunal de Pri-mera Instancia el 28 de agosto de 1998.
En la vista de primera comparecencia de la adopción, celebrada el 7 de octubre de 1998, el Ministerio Público, representado por la Procuradora Especial de Relaciones de *749Familia (en adelante recurrente), objetó verbalmente a que la adopción individual por parte del abuelo paterno se lle-vase a cabo por entender que sería contraria a lo dispuesto en el Art. 133 del Código Civil de Puerto Rico, según enmendado, 31 L.P.R.A. sec. 534. El TPI ordenó a la recurrente que sometiera sus argumentos por escrito. Ordenó, además, al Departamento de la Familia a presentar el Informe Pericial Social que requiere la ley.
Subsiguientemente, el 27 de octubre de 1998, la recu-rrente compareció ante el TPI para presentar un escrito oponiéndose a la adopción, al cual se opuso el abuelo recurrido. Asimismo, el Departamento de la Familia pre-sentó su correspondiente Informe Social Pericial. En el in-forme se indicó que pese a que Karla considera a los abue-los paternos como sus “padres”, la adopción individual del abuelo sería “atípica”, ya que de ser autorizada, la madre biológica conservaría los derechos que acompañan la pa-tria potestad. Añadió que esta situación resultaría “injus-ta” para la abuela, ya que Karla considera que ella, y no su primogenitora, es su “madre”. Por lo tanto, el Departa-mento de la Familia hizo una recomendación de adopción por su abuelo “no favorable”. Empero, se indicó en el in-forme que “[l]a adopción se recomienda favorablemente si se produce tanto por el peticionario como por su esposa [la abuela de Karla]”. (Énfasis suplido.(15)
En la vista en su fondo, celebrada el 28 de diciembre de 1998, la recurrente, en lugar de oponerse a la adopción, recomendó al tribunal que diera por enmendadas las ale-gaciones y concediera la adopción, de modo conjunto, a los abuelos, privando involuntariamente a la madre de la pa-tria potestad.
Finalmente, pese- a la recomendación de la recurrente, el 4 de marzo de 1999 el foro de instancia dictó sentencia(16) *750en la cual autorizó la adopción individual por el abuelo y, a su vez, la retención de la patria potestad por parte de la madre de la menor. El TPI justificó su fallo al citar el úl-timo párrafo del Art. 133 del Código Civil, supra, e indicar que no hay en éste prohibición expresa a los efectos de que un adoptante casado adopte individualmente, particular-mente en vista de los hechos del caso de autos:
Está claro en dicho artículo de ley que la norma vigente es que una persona individualmente puede adoptar y en ninguna parte de dicho artículo prohíbe expresamente la adopción individual cuando el adoptante esté casado o casada. Lo que dicho artículo persigue es que el adoptante casado que adopte tenga el consentimiento del cónyuge, como en este caso que es la abuela materna y madre mental y emocional de la adoptando, pues de lo contrario no tendría un hogar emocionalmente se-guro como lo tendría sin duda alguna la adoptando y como lo ha tenido en sus 15 años que lleva residiendo con el peticionario y su esposa.(17)
Por lo tanto, concluyó el TPI que el último párrafo del citado Art. 133 del Código Civil provee discreción al tribunal para conceder la adopción de la menor, de acuerdo con las circunstancias particulares del caso. Además, explicó que el propósito de la ley es hacer de la adopción un pro-ceso expedito y flexible, y que siempre debe procurarse el bienestar y la conveniencia del adoptando.(18) Asimismo, el juez de instancia añadió que en su opinión, “la adopción de un menor no debe dejarse al arbitrio único de un estatuto [,] sino a la evaluación que nuestros tribunales puedan hacer de si es o no beneficiosa la adopción para dicho menor”. (Énfasis en el original.X19) Añadió, además, el juez que tenía “la certeza moral y convicción de que la adopción solicitada debe concederse no solamente por la prueba desfilada y requisitos estatutarios, sino también *751porque no hay razón moral ni social para denegarla”. (Énfasis suplido.(20)
En conclusión, el TPI declaró con lugar la petición de adopción del abuelo individualmente. Resolvió, además, que la patria potestad sería compartida entre el abuelo y la madre de Karla; empero, le concedió la custodia legal al abuelo para conformar “la realidad de facto con la realidad legaF.(21)
Inconforme con la determinación del foro de instancia, la recurrente presentó recurso de apelación ante el Tribunal de Circuito de Apelaciones (TCA) el 23 de julio de 1999.(22) El foro apelativo, mediante Sentencia de 28 de abril de 2000, confirmó la sentencia recurrida.(23)
Según surge de su sentencia, el TCA reconoce que si bien el Art. 133 del Código Civil, supra, establece como regla general la adopción conjunta, y que sólo como excep-ción el estatuto autoriza la adopción individual, no obs-tante considera que la lista de excepciones del artículo no es una enumeración taxativa sino ilustrativa. El TCA en-tiende, además, que el último párrafo de dicho artículo le concede discreción a los tribunales para resolver los casos *752de adopción flexiblemente, procurando siempre el bienes-tar y la conveniencia del menor.
Inconforme, la recurrente acude ante nos mediante cer-tiorari y expone el siguiente señalamiento de error:
Erró el Honorable Tribunal de Circuito de Apelaciones, Cir-cuito Regional II, al permitir mediante una impermisible inter-pretación expansiva de la norma jurídica aplicable, que una persona casada con otra que no tiene ningún impedimento legal pueda adoptar individualmente a una menor de edad. Petición de certiorari, pág. 7.
El 25 de agosto de 2000 expedimos en reconsideración el auto solicitado. El 8 de noviembre de 2000 compareció el Procurador General en representación de la parte recurrente. El 9 de enero de 2001 emitimos una resolución para concederle un término de veinte (20) días a la parte recurrida para que presentase su correspondiente alegato. Se le apercibió, además, que de no recibirse su alegato den-tro de dicho término, el caso quedaría sometido sin el be-neficio de su comparecencia. Transcurrido el plazo sin com-parecer, resolvemos sin más.(24)
II
La cuestión a resolver en el caso de autos ciertamente es novel, a saber: si las excepciones a la norma de adopción conjunta para los cónyuges establecidas en el Art. 133 del Código Civil, supra, constituyen una enumeración taxativa o meramente ilustrativa.
Mediante la Ley Núm. 8 de 19 de enero de 1995, la Asamblea Legislativa enmendó el Capítulo V, Título VI(25) del Libro Primero del Código Civil, que regula los *753aspectos sustantivos de la Adopción en Puerto Rico. En lo pertinente, se aprobó el citado Art. 133, que dispone:
Nadie podrá ser adoptado por más de una persona, salvo que los adoptantes estuvieren casados entre sí, en cuyo caso se de-berá adoptar conjuntamente.
Un cónyuge podrá adoptar individualmente en cualquiera de los siguientes casos:
(1) Cuando desee adoptar al hijo menor de edad del otro cónyuge.
(2) Cuando esté separado de su cónyuge, por lo menos du-rante los dos (2) meses anteriores a la fecha de la presentación de la petición, en cuyo caso habrá de notificarse dicha solicitud al otro cónyuge.
La subsiguiente reconciliación de los cónyuges no impedirá el derecho del peticionario a adoptar individualmente, excepto que por acuerdo de ambos, el matrimonio podrá adoptar con-juntamente si así lo decretare el tribunal, considerando siem-pre como eje central el bienestar y conveniencia del adoptado.
(3) Cuando por decreto judicial el cónyuge del adoptante tenga restringida su capacidad jurídica, mientras dure dicha restricción, en cuyo caso habrá de notificarse dicha solicitud al otro cónyuge.
El tribunal tendrá discreción para resolver situaciones como las dispuestas en esta sección, teniendo siempre como guía para su decisión el bienestar y conveniencia del menor. (Énfasis suplido.) 31 L.P.R.A. sec. 534.
III
La adopción es un acto jurídico solemne mediante el cual se sustituye totalmente el parentesco familiar biológico o natural de una persona por otro, en un procedimiento judicial rigurosamente reglamentado por el Código Civil (en su dimensión sustantiva), y el Código de Enjuiciamiento Civil (en su dimensión procesal). Feliciano Suárez, Ex parte, 117 D.P.R. 402 (1986).
La institución de la adopción como está reglamentada en Puerto Rico "es producto de nuestra autoctonía”. Ex *754parte J.A.A., 104 D.P.R. 551, 556 (1976). La misma se fun-damenta “en legislación de avanzada, con la cual ha de andar a la par la jurisprudencia de este Tribunal”. Id. Reiteradamente hemos reseñado que nuestra legislación sobre la adopción está entre las más avanzadas y liberales del mundo moderno. Id., pág. 555.
En la actualidad, la figura de la adopción cumple varios fines sociales de fundamental importancia para nuestra sociedad contemporánea, pero principalmente el propósito de darle a los niños sin padres la oportunidad de criarse en un hogar donde los puedan atender debidamente y facilitar a los padres sin hijos la oportunidad de tenerlos y asegurar así la continuidad de su familia. M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910, 916 y 922 (1989); Feliciano Suárez, Ex parte, supra, pág. 409.(26) Por otro lado, la adopción debe servir el propósito de proteger al menor, cuidando siempre que no se le separe indebidamente de sus padres, cuando puedan permanecer con ellos, si se les da la debida orientación y ayuda. Ex parte J.A.A., supra, pág. 557. Sobre toda consideración, sin embargo, la decisión sobre si se autoriza o no la adopción descansa principalmente sobre la premisa de la conveniencia y el bienestar del menor. Ex parte J.A.A., supra, pág. 559.
Como regla general, mediante la adopción se ex-tingue todo vínculo jurídico entre el adoptado y su familia biológica o adoptiva anterior, de modo que una vez la adopción es decretada, el adoptado es considerado para todos los efectos legales como hijo del adoptante con todos los derechos, deberes y obligaciones que le corresponden por ley. Art. 137 del Código Civil, 31 L.RR.A. sec. 538.(27) Tras *755la adopción, el adoptado adquirirá los apellidos del adop-tante o de los cónyuges adoptantes, salvo que el tribunal, por causa justificada, determine otra cosa. Art. 138 del Código Civil, 31 L.P.R.A. sec. 539.
En el 1995 se aprobó legislación para enmendar la figura de la adopción en Puerto Rico, tanto en su aspecto procesal como sustantivo. La Ley Núm. 9 de 19 de enero de 1995, como indicáramos anteriormente, enmendó las disposiciones de la Ley de Procedimientos Legales Especiales (antes Código de Enjuiciamiento Civil), que regulan los aspectos procesales de la adopción. Véase 32 L.P.R.A. sec. 2699 et seq. Igualmente, la Ley Núm. 8, supra, tuvo el propósito de enmendar el articulado sobre adopción en el Código Civil que regula la adopción en su dimensión sustantiva. Véase 31 L.P.R.A. sec. 531 et seq.
Siendo nuestra ley de adopción una creación autóctona, se impone la necesidad de siempre buscar la intención le-gislativa para poder evaluar la determinación de autorizar o no autorizar una adopción conforme a los principios ge-nerales que inspiran la ley. Ex parte J.A.A., supra, pág. 556.
El propósito principal de las enmiendas a las disposiciones del Código Civil en materia de adopción fue “flexibilizarlas”. Véase Exposición de Motivos de la Ley Núm. 8, supra.(28) Es decir, se adoptó “una de las legisla-*756clones más avanzadas y liberales de todos los países occi-dentales en materia de adopción siendo su espíritu clara-mente autóctono, ajustado a la realidad de la vida actual de la sociedad puertorriqueña, y protector del bienestar y conveniencia del adoptando”. (Énfasis suplido.) Exposición de Motivos de la Ley Núm. 8, supra, 1995 (Parte I) Leyes de Puerto Rico 47.
Cabe señalar, además, que en Puerto Rico rige “el principio de que los estatutos sobre adopción deben ser interpretados liberalmente, a favor del adoptado”. Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331 (1975). Ex parte Ortiz y Lluberas, 42 D.P.R. 350, 356 (1931). Sin embargo, hemos sido enfáticos advirtiendo que “la liberalidad en la interpretación no puede conducirnos ni a violentar la intención legislativa, ni a consagrar absurdos”. Rivera Coll v. Tribunal Superior, supra, pág. 331. Es decir, que “[e]n aras de la liberalidad no podemos ir más allá de la ley”. Íd.
IV
Es norma establecida y reiterada de este Tribunal que los requisitos sustantivos para cualificar como adoptante son jurisdiccionales, por lo que el incumplimiento de uno solo de ellos priva de jurisdicción al Tribunal. Pérez, Román v. Proc. Esp. Rel. de Fam., 148 D.P.R. 201 (1999); M.J.C.A., menor v. J.L.E.M., menor, supra, pág. 921; Ex parte Warren, 92 D.P.R. 299 (1965).
*757Ahora bien, el Art. 133 del Código Civil, supra, establece dos (2) clases de adopción, conforme al número de adoptantes: (1) la adopción individual, o sea, por una sola persona (i.e., requisito de la unidad en la adopción(29)), y (2) la adopción conjunta, es decir, la efectuada por los cónyuges.(30) Debido a que los requisitos sustantivos para cualificar como adoptantes son jurisdiccionales, los tribunales deben estar atentos de qué tipo de adopción se trata, de modo que si la petición de adopción la presenta una pareja-, ésta debe estar casada para que el tribunal adquiera jurisdicción. En cambio, si la presenta una sola persona, ésta no puede estar casada, como regla general.(31) En otras palabras, las personas solteras sólo pueden adoptar individualmente, y las personas casadas deberán adoptar conjuntamente, salvo en tres (3) situaciones específicamente previstas por el Art. 133 del Código Civil, supra. Sencillamente, así lo quiso el legislador. Por lo tanto, los tribunales no tienen discreción para alterar los requisitos sustantivos de la adopción establecidos por el Código Civil que —reiteramos— prescriben su jurisdicción.
Apliquemos estas normas al caso de autos.
V
En el presente caso, el recurrido presentó el 1ro de agosto de 1998 —a solicitud de su nieta Karla— una peti-ción de adopción conjunta que, en origen, incluía como pe-*758ticionaria a su cónyuge, la abuela de la menor. No obs-tante, ante la objeción de la madre biológica de Karla, según explicamos anteriormente,(32) la petición (ex parte) de adopción se enmendó para que apareciese el abuelo de Karla como adoptante individualmente. La petición, así enmendada, se presentó en el TPI el 28 de agosto de 1998.(33)
De entrada debemos señalar que “[n]inguno de los requisitos o de las prohibiciones sustantivas de nuestro ordenamiento jurídico sobre adopción impide que un ascendiente adopte a un descendiente”. M.J.C.A., menor v. J.L.E.M., menor, supra, pág. 931. No obstante, según la norma discutida anteriormente, ante la petición de adopción individual presentada por el recurrido el 28 de agosto de 1998, el tribunal de instancia simplemente carecía de jurisdicción. Pérez, Román v. Proc. Esp. Rel. de Fam., supra, pág. 208; M.J.C.A., menor v. J.L.E.M., menor, supra, pág. 921; Ex parte Warren, supra. Se desprende claramente del Art. 133 del Código Civil, supra, que para poder autorizar la adopción de Karla por parte de sus abuelos paternos, éstos tienen que comparecer juntos y tienen que adoptar conjuntamente, ya que “este requisito, así como los demás requisitos sustantivos para cualificar como un adoptante hábil, son de carácter jurisdiccional”. Pérez, Román v. Proc. Esp. Rel. de Fam., supra, pág. 208.
Conforme a este principio, adicionalmente, resolvemos que las excepciones a la norma de adopción conjunta para los cónyuges establecidas en el Art. 133 del Código Civil, supra, son una enumeración taxativa. Si bien el último párrafo de este artículo indica que el tribunal “tendrá *759discreción para resolver situaciones como las dispuestas”, en dicho artículo, “teniendo siempre como guía para su de-cisión el bienestar y conveniencia del menor”, claramente se establece que “los adoptantes [que] estuvieren casados entre sí ... deberá[n] adoptar conjuntamente”. (Enfasis suplido.) 31 L.P.R.A. sec. 534. Dicho de otro modo, “el Código impone que los cónyuges tienen que adoptar conjuntamente”. (Énfasis suplido.) E. Menéndez, Lecciones de derecho de familia, 1976 pág. 314. Y, según resolvimos en Pérez, Román v. Proc. Esp. Rel. de Fam., supra, pág. 208, éste es un requisito jurisdiccional. Por lo tanto, su incumplimiento priva de jurisdicción al tribunal. Lógicamente, un tribunal que carece de jurisdicción —por defini-ción— también carece de discreción. Es decir, que sin jurisdicción no puede haber discreción, y los tribunales no tienen discreción para asumir jurisdicción donde la ley no la confiere. Maldonado v. Pichardo, 104 D.P.R. 778, 782 (1976), (“un tribunal no tiene discreción para asumir juris-dicción donde por ley no la tiene”). “En aras de la liberali-dad no podemos ir más allá de la ley." Rivera Coll v. Tribunal Superior, supra, pág. 331.
Por lo tanto, en el presente caso los abuelos paternos de Karla, según la ley, tienen que adoptarla conjuntamente. El recurrido sólo puede adoptarla individualmente si ésta fuese hija menor de su cónyuge (Art. 133(1) del Código Civil, 31 L.P.R.A. sec. 534(1)); o si los abuelos estuviesen separados (Art. 133(2) del Código Civil, 31 L.P.R.A. sec. 534(2)); o si la abuela de Karla tuviese restringida su capacidad jurídica mediante decreto judicial (Art. 133(3) del Código Civil, 31 L.P.R.A. sec. 534(3)). Ninguna de estas circunstancias está presente aquí.
La discreción a la que se refiere el último párrafo del Art. 133 del Código Civil, supra, actúa una vez cumplidos los requisitos jurisdiccionales que la ley exige. Esto es, si se cumplen los requisitos sustantivos, entonces el tribunal puede valerse de su discreción para autorizar o no au-*760torizar la adopción, procurando siempre el bienestar del menor. Resolver lo contrario sin duda constituiría una usurpación del poder legislativo. Pérez, Román v. Proc. Esp. Rel. de Fam., supra, págs. 209-210.(34) Forzoso es, pues, concluir que erró el TCA al confirmar la sentencia del Tribunal de Primera Instancia. El foro de instancia carecía de jurisdicción para autorizar la petición de adopción individual presentada por el recurrido. Lo que procede es la adopción conjunta por los abuelos paternos.
Ello, sin embargo, no necesariamente implica que el de-seo de la madre biológica de Karla de mantener ciertas relaciones con su hija no sea dable. Examinemos varias alternativas que puede considerar el tribunal de instancia.
VI
Hemos resuelto que el tribunal de instancia puede considerar “la alternativa de conceder la adopción [conjunta] a los abuelos paternos sin [desvincular al menor] totalmente de su relación con su parentesco biológico por la línea materna”. M.J.C.A., menor v. J.L.E.M., menor, supra, págs. 933-934. En el citado caso indicamos que nada impide que los tribunales, en casos particulares, concedan la adopción y opten por conceder “la patria potestad a los abuelos paternos con la custodia compartida” entre éstos y la madre biológica del menor. Id., pág. 934. Los tribunales, incluso, pueden considerar “otro tipo de relaciones con las condiciones que estimen adecuadas y pertinentes”. (Enfasis suplido.) Íd.(35) Lo importante es que las alternativas sean analizadas por el tribunal “a base de *761los hechos ante sí y ... del estudio social —mandatorio en estos casos— para optar por la alternativa que beneficie y sea conveniente para el menor”. Id.(36) En fin, el tribunal deberá siempre “determinar dónde residen los mejores in-tereses del menor y cuál debe ser el remedio más adecuado: la adopción o las alternativas antes discutidas”. Íd.
Por último, la madre biológica de la menor indicó que desea que su hija conserve su segundo apellido, el apellido materno, “Sierra”. Afortunadamente, dicho problema tiene solución, ya que el Código Civil provee un remedio sabio, justo y equitativo para casos como éste.
El último párrafo del Art. 138 del Código Civil dispone que “[e]l adoptado adquirirá los apellidos del adoptante o los cónyuges adoptantes,, salvo que el tribunal, por causa justificada, determine otra cosa”. 31 L.P.R.A. sec. 539. En vista de los hechos particulares del presente caso, no hay duda de que existe aquí causa justificada para acomodar la preocupación de la madre biológica de la menor y acceder a su deseo de que Karla conserve su apellido materno. A esos efectos, el foro de instancia tiene amplia discreción, conforme a los mejores intereses de la menor.

Se dictará sentencia para revocar la sentencia del Tribunal de Circuito de Apelaciones de 28 de abril de 2000 y la del Tribunal de Primera Instancia de 4 de marzo de 1999, y devolver al tribunal de instancia para que proceda en con-formidad con lo dispuesto en esta opinión.

El Juez Asociado Señor Hernández Denton disintió con una opinión escrita, a la cual se unió la Juez Asociada Se-*762ñora Naveira de Rodón. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. Todos los Jueces in-tervienen por regla de necesidad.
— O —

(1) Véase Apéndice, pág. 69.


(2) La pareja contrajo matrimonio el 7 de abril de 1983. Se divorció, mediante consentimiento mutuo, el 13 de agosto de 1984. Según surge del Informe Social Pericial preparado por el Departamento de la Familia, el padre biológico de Karla contrajo segundas nupcias poco tiempo después de divorciado con la Sra. Nidia Ortiz, con quien procreó dos (2) hijos: Eric Noel y Ricardo. Su segundo divorcio fue efectivo en 1994. Apéndice, pág. 73.


(3) Apéndice, pág. 70.


(4) Como indicáramos anteriormente, el padre biológico de Karla tuvo dos (2) hijos en otro matrimonio.


(5) Apéndice, pág. 72.


(6) Apéndice, pág. 36.


(7) Apéndice, pág. 74.


(8) Según surge de las determinaciones de hecho del Tribunal de Primera Instancia (TPI), el abuelo de Karla reside hace más de veinte (20) años en el sector Villa Caparra de Guaynabo. Además, se desempeña profesionalmente como asesor de una corporación, y se ha destacado también como consultor para la banca comercial, y para entidades de ahorro y crédito en la Isla. Éste tiene 63 años de edad, posee un bachillerato en artes de la Universidad de Puerto Rico (UPR), y cuenta con ingresos mensuales fijos de $846 por concepto de seguro social y aproximadamente $1,610 de ingresos mensuales adicionales por sus servicios de consultoría. La abuela de Karla, quien también posee un bachillerato de la UPR, tiene ingresos fijos mensuales de $640 por concepto de seguro social, y $607 por razón de pensión de retiro del magisterio. Éstos tienen más de 42 años de casados, y procrearon tres hijos en su matrimonio, todos mayores de edad e independientes. Apéndice, pág. 35.


(9) Apéndice, pág. 37.


(10) Aparentemente, en un principio el abuelo paterno, aquí recurrido, pretendió adoptar a la menor individualmente. A esos efectos, los padres biológicos de la menor autorizaron esa iniciativa mediante una declaración jurada en mayo de 1998. Sin embargo, la petición al tribunal presentada el 1ro de agosto de 1998 incluía a ambos abuelos paternos como peticionarios adoptando conjuntamente. Apéndice, pág. 76. Posteriormente, como veremos, infra, la petición fue finalmente enmendada y el abuelo aparece actualmente como adoptante individual.


(11) Apéndice, pág. 75.


(12) Apéndice, págs. 74 y 76.


(ls) Karla desea ser adoptada por sus abuelos paternos (ambos) porque considera que son sus padres, a pesar de la objeción de su madre biológica. Sin embargo, cuando le informaron que de todas formas podría ser adoptada por su abuelo, per-maneciendo como hija de su progenitora, estuvo de acuerdo “porque así [se] lo explicaron”. Apéndice, pág. 73.


(14) Apéndice, pág. 46.


(15) Apéndice, pág. 76.


(16) Se archivó en autos copia de la notificación de la Sentencia el 28 de mayo de 1999. Apéndice, pág. 32.


(17) Apéndice, pág. 41.


(18) Apéndice, págs. 41-44.


(19) Apéndice, pág. 43. (Honorable Carlos de J. Rivera Marrero, Juez Superior.)


(20) Apéndice, pág. 43.


(21) Apéndice, págs. 44-45.


(22) La regla general es que los procedimientos de adopción son de naturaleza ex parte, esto es, no contenciosos. Sin embargo, en ocasiones el procedimiento puede tornarse contencioso, como por ejemplo, cuando luego de emitido el decreto final del tribunal de instancia que autoriza la adopción, alguna parte interesada acude en revisión apelativa. Así, pues, la Ley Núm. 9 de 19 de enero de 1995, en su Art. 15, dispone que “[clualquier parte adversamente afectada por el decreto de adopción podrá recurrir en apelación al Tribunal de Circuito de Apelaciones de Puerto Rico”. (Énfasis suplido.) 32 L.P.R.A. sec. 2699n. Siendo el recurso de “apelación” el provisto por ley, son de particular aplicación las disposiciones pertinentes sobre el recurso de apelación en la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. secs. 22i y 22k). Véanse, además: la Resolución del Tribunal de Circuito de Apelaciones de 30 de agosto de 1999 (Apéndice, pág. 137), la Moción en Cumplimiento de Orden de Mostrar Causa (Apéndice, págs. 142-145), y la Resolución del Tribunal de Circuito de Apelaciones de 9 de noviembre de 1999 (Apéndice, pág. 150).


(23) El panel estuvo integrado por la Juez Ramos Buonomo (como juez ponente), la Juez Cotto Vives, y el Juez Presidente Sánchez Martínez, quien emitió un voto disidente (Apéndice, pág. 23).


(24) El archivo en antos de la copia de la notificación de dicha resolución se efectuó el 10 de enero de 2001, según lo certifica la Secretaria de este Tribunal.


(25) gi Título VI del Libro Primero del Código Civil trata sobre la Paternidad y Filiación de las Personas. Cabe señalar, además, que la Ley Núm. 9, supra, de igual fecha, enmendó la Ley de Procedimientos Legales Especiales en cuanto a los artícu-*753los correspondientes al procedimiento sobre la adopción. 32 L.P.R.A. secs. 2699-2699s (Supl. 1998).


(26) Para un resumen del desarrollo histórico de la adopción, véanse: M.J.C.A., menor v. J.L.E.M., menor, 124 D.P.R. 910, 916-919 (1989); Feliciano Suárez, Ex parte, 117 D.P.R. 402, 407-412 (1986); Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 327-330 (1975); Ex parte Warren, 92 D.P.R. 299, 302 (1965); Valladares de Sabater v. Rivera Lazú, 89 D.P.R. 254, 258-259 (1963).


(27) No obstante, hemos establecido una excepción a dicha regla. A saber, cuando la petición de adopción sea hecha individualmente, es decir, el adoptante es una sola *755persona —caso contemplado por la primera oración del Art. 133 del Código Civil vigente, supra— y, a su vez, ésta no sea cónyuge del padre o la madre del niño, “el tribunal, en vista de las circunstancias específicas de cada caso, deberá decidir si la ruptura del parentesco biológico del adoptado opera respecto de ambas líneas, la paterna y la materna, o respecto de una sola”. Ex parte J.A.A., 104 D.P.R. 551, 558 (1976). Ello se debe a que, en estos casos de adopción individual, el Código Civil no impide que el adoptado, al adquirir un padre adoptivo, siga vinculado en su parentesco natural con su madre biológica, y viceversa. íd.


(28) Asimismo, en su dimensión procesal, las enmiendas a la Ley de Procedi-mientos Legales Especiales (antes Código de Enjuiciamiento Civil) que impuso la Ley Núm. 9, supra, tuvo idéntico propósito:
“La Asamblea Legislativa entiende que es de rigor ampliar y facilitar ... la utilización de la institución de la adopción como mecanismo para lograr de forma óptima que los menores e incapacitados puedan encontrar un hogar ....
*756“De esta forma es mandatorio el expeditar y flexibilizar este mecanismo de forma tal que pueda ser utilizado más ampliamente, y ele forma más rápida, por personas que deseen acoger como padres en el seno de su hogar a menores e incapa-citados en estado de desamparo y abandono.
“Siendo lo anterior la política pública del Estado se persigue mediante la agili-zación del proceso de adopción, haciéndolo a tono con la realidad actual de nuestra sociedad donde la proliferación de niños en estado de abandono, maltrato y desam-paro va en aumento día a día (Énfasis suplido.) Exposición de Motivos de la Ley Núm. 9, supra, 1995 (Parte 1) Leyes de Puerto Rico 61.


(29) E. Menéndez, Lecciones de derecho de familia, 1976, pág. 314.


(80) J. Castán Tobeñas, Derecho civil español, común y forál, 10ma ed., Madrid, Ed. Reus, 1995, T. 5, Vol. II, pág. 420; A.J. Pérez Martín, Derecho de familia: la ejecución de las resoluciones dictadas en procedimientos matrimoniales, 2da ed., Valladolid, Ed. Lex Nova, 1995, pág. 493. Véase, además, Art. 175.4 del Código civil español vigente.


(31) Los siguientes son casos en donde el adoptante era una persona soltera y, por lo tanto, la petición de adopción, por ley, tenía que ser individual. Ex parte J.A.A., supra, y Pérez, Román v. Proc. Esp. Rel. de Fam., supra. Cabe señalar, además, que ambos casos fueron resueltos conforme a lo establecido en el Código Civil previo a las enmiendas de 1995.


(32) Resulta innecesario en este caso discutir y resolver si, a la luz de las disposiciones del Código Civil de Puerto Rico (Art. 134 (31 L.P.R.A. sec. 535)), el consentimiento de un padre o una madre con patria potestad al momento de la adopción, puede ser condicionado; como por ejemplo, en el caso de autos, cuando la madre biológica de Karla dio su consentimiento a la adopción, pero sujeto a que ella pudiese conservar la patria potestad y custodia sobre la menor.


(33) Apéndice, pág. 46.


(34) Según resolvimos en Pérez, Román v. Proc. Esp. Rel. de Fam., supra, pág. 209: “A pesar de que el [L]egislador se dio a la tarea de eliminar obstáculos innecesarios y agilizar los mecanismos para facilitar la adopción, éste eligió conservar el carácter excepcional de la adopción conjunta ....”


(35) Incluso, nada les impide acordar, en aras de causar el menor daño emocional posible, que la patria potestad y custodia sea compartida. Véase Torres, Ex parte, 118 D.P.R. 469 (1987).


(36) Tomamos conocimiento judicial de que Karla cumplirá dieciocho (18) años de edad en noviembre del presente año natural (2001). El Código Civil establece que un menor que haya cumplido dicha edad puede ser emancipado por decisión del tribunal de instancia (emancipación judicial), si lo solicita un pariente del menor o el menor mismo. Art. 234 (31 L.P.R.A. sec. 912). Asimismo, el Código Civil dispone que podrán ser adoptados los menores de edad emancipados por decreto judicial. Art. 132(1) (31 L.P.R.A. sec. 533(1)).
No obstante, debemos añadir que, en el presente caso, por el bienestar de la menor, las partes deben continuar regulando y cultivando entre ellos una relación que sea favorable para la menor, como lo han hecho hasta el presente.